Citation Nr: 1703476	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  07-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO), which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating of 30 percent.  In an October 2011 decision, the Board granted a higher initial rating of 50 percent effective September 7, 2006, and the issue of entitlement to a TDIU was added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In a July 2013 decision, the Board denied entitlement to a TDIU.  The Veteran appealed the July 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Memorandum decision, the Court set aside the July 2013 Board decision and remanded the appeal the appeal for further proceedings consistent with the Court's decision.  In April 2015, the claim was remanded for further development in accordance with the Court Remand. 

The issue of reopening a claim for service connection for sleep apnea has been raised by the record in an October 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD, rated as 50 percent disabling; ischemic heart disease, rated as 10 percent disabling; and hypertension, rated as noncompensable.  The combined disability evaluation is 60 percent. 

2.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.




CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

Analysis

A TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent. 38 C.F.R. § 4.16(a).  In calculating whether a Veteran meets that 60 or 70 percent schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. 
§§ 3.340, 3.341, 4.15 (2016). 
In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for PTSD, evaluated as 50 percent disabling.  The Veteran is also service-connected for ischemic heart disease, rated at 10 percent; and noncompensable hypertension.  The combined evaluation of the Veteran's disabilities is 60 percent, which is less than the 70 percent combined rating required for a schedular TDIU. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 CF.R. § 4.16 (a), such case shall be submitted to the Director, Compensation Services, for extraschedular consideration.  Pursuant to the Board remand, the matter was referred to the Director who provided the required opinion in May 2016. 

The Veteran maintains that his service-connected disabilities, especially his PTSD, render him unemployable.

In February 2006, the Veteran stated in VA medical center (VAMC) treatment records that his main way of avoiding thoughts and feelings about the war was his work.  He stated that he has always worked excessive hours to keep his mind occupied.  

In September 2006, the Veteran submitted a claim for service connection for PTSD.  

In his December 2006 Notice of Disagreement after an increased rating for PTSD was denied, the Veteran submitted a statement that he had a reduced capacity to perform at work due to his hyperarousal symptoms and medication.  

On his July 2007 VA Form 9 Substantive Appeal, the Veteran stated that although he was still employed as a truck driver, that he had to take medication to help him with PTSD symptoms including insomnia and road rage, but that because of his medication that he had a "hangover effect" in the early morning and afternoon, causing him fatigue.  

November 2007 VAMC treatment records noted that the Veteran reported he planned to retire later that year.  They also noted that the Veteran had a good response to Ambien for PTSD-related insomnia.

In December 2007, the Veteran submitted a 21-8940 Application for Increased Compensation Based on Unemployability, which stated that the last date he worked was December 30, 2007, and indicated that he had worked in trucking from February 1995 to December 2007.  He claimed that his PTSD with anxiety and depression prevented him from gaining substantial employment.  

In November 2008 VAMC treatment records, the Veteran reported that since his retirement in December he continued to experience depression with low interest/motivation and increased social isolation.  He was more snappish with family with occasional road rage.  He also noted a steady decline in concentration and short-term memory present for several years but then worsening.

In July 2010, VAMC treatment records noted that the Veteran had continued severe and disabling PTSD symptoms include difficulty with sleep, problems with anxiety and depression, nightmares that were not relieved by treatment, and irritability such that his temper almost interfered with his January 2010 coronary treatment.

At a September 2010 VA psychology examination, the examiner noted the Veteran reported he had nightmares but they were better on medication.  He reported that he had verbal altercations that involved threatening others when angry and trying to incite them to physical altercation.  The examiner noted that the Veteran was easily distracted and displayed retroactive interference in memory.  His recent and immediate memory were mildly impaired.  The examiner noted problems with sleep latency as the Veteran would sleep 1 to 3 hours before awakening and awaken several times per night, needing to take a nap in the afternoon.  The Veteran reported feeling tired during the day and lacking energy.  The Veteran noted that when he drove his truck his sleep impairment affected his driving and he would have his wife call him at 30 minute intervals to make sure he was awake while driving.  He retired from his job as a truck driver due to these difficulties and age.  The examiner noted the Veteran avoided long drives and experienced increased irritability while driving (road rage).  The examiner noted that previously the Veteran would push himself to work a lot of hours (as a truck driver) to avoid PTSD symptoms, being around others, and thoughts of Vietnam; however this impacted his family relationship and his family role.  The examiner noted the Veteran retired due to retirement eligibility due to his age and his PTSD.  

In a February 2012 VA heart examination; the examiner stated that the Veteran had ischemic heart disease, with a coronary bypass in January 2010 at the VAMC.  His level of METs upon testing in October 2011 was 7 METs. The examiner stated that the Veteran's heart disease did not impact his ability to work, but no further explanation or rationale was provided.  A March 2012 Disability Benefits Questionnaire also stated that the Veteran's heart condition did not impact his ability to work, without a rationale. 

In April 2012, the Veteran reported that the truck company that he had worked for was no longer in business.  

In July 2012, the Veteran stated that he would not be able to pass a Department of Transportation physical due to the residuals of his heart surgery in January 2010, a claim which he reiterated in January 2013.  

An August 2012 VA chronic fatigue examination listed diagnoses of sleep apnea, low testosterone, and PTSD.  The Veteran admitted to not using his c-pap machine for over one year duration.

In November 2012, the Veteran was afforded a VA PTSD examination.  The examiner noted that overall the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking, and/or mood.  The Veteran stated he could not rest at night then was too sleepy while driving.  He stated he had some "strong words" with other drivers and that he almost wound up fighting with them.  The examiner noted that the Veteran displayed symptoms of difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; panic attacks; chronic sleep impairment; mild memory loss such as forgetting names; and difficulty in adapting to stressful circumstances in a work or a work-like setting.

In July 2013, the Veteran's claim for TDIU was denied in a Board decision.  A November 2014 Memorandum Decision by the Court set aside the July 2013 Board decision and remanded the claim for further development.  

In February 2015, an Independent Vocational Consultant, C.B., reviewed the Veteran's claims file and spoke to the Veteran, as well as his wife.  The wife stated that his temper and irritability had increased to the point where she had needed to continually encourage him to keep up with his long haul truck driving work and she took on more of the responsibility for the family finances and children.  She stated that during the final years of the Veteran's truck driving she would call him repeatedly on his cell phone in order to keep an eye on his problems such as his road rage due to his irritability and his inattentiveness due to insomnia.  The Veteran reported that his service-connected PTSD started "kicking up" around 2003, and became totally disabling by late 2007.  At that point the Veteran and his wife thought it best for the Veteran to take early Social Security retirement.  

The consultant opined that the Veteran has acquired no marketable transferable skills in his work as a tractor trailer truck driver and that if he were not totally disabled by his PTSD symptoms his occupational alternatives would then be tied to either his former (semi-skilled level) truck driving work or other simple entry level and unskilled occupations such as assembly and cleaning work.  The consultant opined that the Veteran was totally disabled due to PTSD; age; the fact that he had worked only as a truck driver for over thirty years; and the fact that he had no current education or training other than a GED.  It was the consultant's professional opinion that the Veteran's PTSD in and of itself rendered him unemployable.  The consultant noted that the Veteran had kept working for as long as he was physically and mentally able in order to do the right thing in terms of being financially responsible as well as to repress/forget the traumatic war memories.  The symptoms the consultant noted included intrusive thoughts, numbing behaviors, chronic insomnia; impaired concentration, avoidance of thoughts/feelings/conversations; hyperarousal; frequent nightmares; estrangement; restricted emotional responsiveness; exaggerated startle response; and increasing problems with severe irritability.  The consultant found these symptoms in the aggregate resulted in total unemployability and that by age 62 he truly could no longer ignore his vocational/emotional decline despite the $80,000 per year salary he was earning and despite the moral support he was getting from his wife in his final working years.  

The consultant incorrectly noted dizziness and fatigue associated with service-connected PTSD and chronic fatigue associated with service-connected ischemic heart disease and coronary artery disease, however the Veteran was denied entitlement to service connection for dizziness and fatigue in previous rating decisions.  The consultant noted that based on the claim's file, the Veterans ischemic heart disease was not in and of itself totally disabling occupationally.  

In April 2015, the Board directed that the Veteran's claim be referred to the Director of Compensation for extraschedular consideration upon remand.  

The Director responded in an Administrative Review in May 2016 that the Veteran's sleep problems were due primarily to apnea and noted that there have been no hospitalizations due to service connected disabilities.  The Director noted the Veteran has been retired since 2007, initially due to age, sleep impairment and PTSD.  The Director considered the evidence, including the opinion of C.B and concluded that because other non-service connected conditions substantially contributed to the Veteran's unemployability, that he was not eligible for extraschedular TDIU.  

In October 2016, the Veteran's representative submitted a statement of C.K., Licensed Professional Counselor and Certified Rehabilitation Counselor, who reported reviewing the Veteran's file and speaking with the Veteran.  It was his professional opinion as a vocational expert that it is more likely than not that Veteran's service-connected disability of PTSD in and of itself prevented him from securing, and following a substantially gainful occupation, including sedentary employment from 2007, when he was last able to work.  For example C.K. noted he cannot perform any work duties due to his inability to focus or concentrate on even, simple tasks.  He also has impaired interpersonal skills due to his PTSD and has episodes of panic or anger when attempting to interact, with the public or coworkers.  He has road rage and cannot drive as a profession.  The expert opined he has no other work skills besides being a driver and that such symptoms described in the above evaluations would make completing work tasks in a timely and acceptable manner extremely difficult.  He also noted that the Veteran's heart condition least as likely as not prevents him from passing his Department of Transportation physical, further precluding his inability to secure and follow a substantially gainful occupation.  The vocational expert acknowledged that the Veteran has non-service connected disabilities, however it was his opinion that the Veteran's unemployability is based completely on his service connected disabilities.

Resolving reasonable doubt in favor of the Veteran, the Board finds that his service-connected disabilities preclude him from obtaining and/or maintaining employment. The October 2016 private opinion, following a thorough review of the record and conversation with the Veteran, found that the Veteran's psychiatric symptoms were of the nature and extent as to preclude employment, both sedentary and active.  The November 2012 VA examination also noted the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran has only worked a truck driver for the past 35 years prior to retiring due to his PTSD symptoms including sleep impairment, road rage, and impaired memory.  The vocational experts also found the Veteran would be unable to complete another type of job as his skill set and education were limited and his disability precludes him even from a sedentary job, even if he otherwise to be qualified for such as job. 

While the Director of Compensation Services indicated that the February 2015 private opinion incorrectly attributed the Veteran's non-service connected disability to service, the Board finds the opinion to be probative when combined with the October 2016 private opinion which attributes the Veteran's inability to keep or maintain substantial work solely to his service-connected PTSD and no other non-service connected disabilities, including sleep apnea.  While the Board acknowledges the Veteran has other nonservice connected disabilities that affect his sleep, including apnea, the VA examinations both mentioned the Veteran had sleep impairment attributed to his PTSD without distinguishing the symptom from his sleep apnea, and no other examination has done so.  Affording the benefit of the doubt, the Board notes that when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the appellant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2016).

The Board also acknowledges the Director of Compensation's finding that the private opinion by the vocational expert was not probative as it was not made by a medical clinician.  The issue of whether TDIU should be awarded is not a medical issue, but a legal determination for the adjudicator to make.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board finds the vocational opinions, which consider the Veteran's work history, claims file, medical history, and lay statements, to be probative when taken together as to the issue of whether the Veteran could maintain substantial employment as a truck driver.  Furthermore, while statements acknowledged the Veterans retiring in part due his being eligible due to age, the Board is precluded from considering age in a TDIU determination.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board finds that the weight of the evidence, including the examiner's findings, along with the Veteran's and his spouse's statements, and the Veteran's work history, demonstrate that he has met the criteria set forth in § 4.16(b), and that a TDIU based upon service-connected disabilities is warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to TDIU is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


